DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 17/206,969 filed on 03/19/2021. Amendment filed on 03/24/2022 has been acknowledged. Claims 1-3, 5-17 and 20-23 are currently pending and have been considered below. Claims 21-23 are new claims. Claims 4, 18-19 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. EP20170113.3, filed on 04/17/2020.

Specification
The disclosure is objected to because of the following informalities: in the replacement paragraph [0028], line 6, “first replacement element 24” should be -- first displacement element 24 --.  
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Claim 1:  one first displacement element in line 8, 
Claim 12 : one first displacement element in line 15,
  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saka (US 20080000747 A1) (hereinafter “Saka ”). 
Regarding claim 1, Saka  discloses a clutch unit (20, fig. 1-8, 15) for a drive unit, comprising: 
a plurality of rings (e.g., 1, 2, 11, 12) comprising at least one outer ring (2, fig. 1) and at least one inner ring (1), wherein the at least one outer ring and 5the at least one inner ring are mounted rotatably relative to each other, and wherein the at least the outer ring (2) is configured to be in operative engagement with a first component (e.g. not shown, see para 28 describing that the coupling members may operate as a clutch would one skilled in the art would understand necessarily selectively connects to rotatable components to one another) of a drive unit of a vehicle and the at least one inner ring (1) is configured to be in operative engagement with a second component (not shown, see para 28 describing that the coupling members may operate as a clutch) of the drive unit of a vehicle; 
at least one first locking element (e.g. 41); and 
10at least one first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a, see fig. 15) wherein the at least one first locking element (41) is movably mounted (e.g. via 51 and pockets, see para 36) on one of at least the inner ring (e.g. 1) and is movable by the at least one first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a) in order to engage in a corresponding recess (e.g. 31) of the other of the at least one inner ring, wherein a rotationally fixed connection of the at least one outer ring or the at least one inner ring in at least a first direction of rotation is provided, and wherein at least one first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a) comprises 
at least one first actuating element (11 and 11c, see fig. 15) that moves the at least first locking element (41) and that is provided by a first actuating ring (11), of the plurality of rings (e.g. 11, 12), arranged between the at least one outer ring (2) and the at least one inner ring (1).
Regarding claim 2, Saka discloses the clutch unit (20, fig. 1) according to claim 1, further comprising: 
at least one second locking element (42); and 
at least one second displacement element (e.g. 12, 12c, 99b, 98b, 92b, 93b and 91b), the at least one second locking element (42) movably mounted (e.g. via 52 and pocket, see para 36) on the at least inner ring (1) and movable by the second displacement element (e.g. 12, 12c, 99b, 98b, 92b, 93b and 91b) in order to engage in a corresponding recess (e.g. 32) of the other of the at least inner ring a 20rotationally fixed connection of the at least one inner ring or the at least one outer ring in a second direction of rotation opposite to the first direction of rotation provided and wherein at least one second displacement element (e.g. 12, 12c, 99b, 98b, 92b, 93b and 91b) comprises 
at least one second actuating element (12 and 12c, see fig 15) that moves the at least second locking element (42) and that is provided by a second actuating ring (12), of the plurality of rings (e.g. 1, 2, 11, 12), arranged between the at least one outer ring (2) and the at least one inner ring (1).
 Regarding claim 3, Saka  discloses the clutch unit (20, fig. 1-4) according to claim 1, wherein the at least the first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a) comprising: 
25at least one drive (e.g. 92a) and at least one return element (e.g. 93a).
Regarding claim 5, Saka  discloses the clutch unit according to claim 3, wherein  the at least one drive element (e.g., 92a, 91a) comprises 
a hydraulic cylinder arrangement (92a and/or 91a) and the return element provided in the form 10of a spring element (e.g. 93a, see para 56-57, fig. 15); 
and wherein the at least one drive element (91a, 92a) is configured to move the at least one first actuating element (11 and/or 11C) into one of the two positions and the at least one return element (93a) is configured to move the at least one actuating element (11c) into the other of two positions. (see para 48)
Regarding claims 6 and 7, Saka discloses the clutch unit according to claim 1, wherein the at least one first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a) and at least one first actuating element (11 and 11c) comprise at least 15one ramp-shaped cross-section (e.g. 11c) for moving the at least one first locking element into the corresponding recess of at least one  inner or at least one outer ring (1,2).
Regarding claim 8, Saka discloses the clutch unit according to claim 1, wherein the clutch unit is comprising a first mode of operation in which no locking element engages a recess of the at least one outer or the at least one inner ring so that both of the at least one outer or the at least one inner ring are independently rotatably provided. (see para 47,fig. 8)
Regarding claim 9, Saka discloses the clutch unit according to claim 1, wherein the clutch unit comprises a second mode of operation in which only the at least one first locking element engages corresponding recess of the at least one outer or the at least one inner ring providing a rotationally fixed connection of the at least one outer or the at least one inner ring in at least the first direction of rotation. (see para 39, fig. 1 or 6)
Regarding claim 10, Saka discloses the clutch unit according to claim 1, wherein the clutch unit comprises a third mode of operation in which only the at least one second locking element engages a corresponding recess of the at least one outer ring or the at least one inner ring, providing a rotationally fixed connection of the two 5rings in at least the second direction of rotation. (see para 39, fig. 7)
Regarding claim 11, Saka discloses the clutch unit according to claim 1, wherein the clutch unit comprises a fourth mode of operation in which the at least one first locking element and the at least one second locking element each engaging corresponding recesses of the at least one outer or the at least one inner ring, providing a 10rotationally fixed connection of the two rings in the first direction of rotation and the second direction of rotation. (see para 42-43, fig. 4, 5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dzafic et al. (US 20190078674 A1) (hereinafter “Dzafic”) in view of Saka  (US 20080000747 A1). Since Saka ref has been cited to disclose the details of the at least clutch unit along with the actuation, all claims related to clutch units are combined together and the rejection is written under one motivational statement for clarification.  
Regarding claims 12 and 20, Dzafic teaches a drive unit (100, fig. 1-4) for a vehicle, comprising: 
 at least one motor unit (111) ; 
15at least one drive wheel (e.g. 122, fig. 4) being operatively connected to and drivable by the at least one motor unit; 
a differential gear (e.g. 151) with a housing unit (170 or 170/140 together, fig. 2) drivable by the at least one drive wheel (input shaft of differential 152 is connected to the carrier 122 of planetary gear 120, see para 40-49), wherein the at least one drive wheel and the housing unit are arranged around a common axis of rotation (see fig. 3),
at least one clutch unit (131) provided between the at least one drive wheel (122) and the housing 20unit (170 or 170/140) (see para 48)
However, Dzafic fails to disclose the details of the at least clutch unit.
Saka  teaches a clutch unit (20, fig. 1-8, 15) for a drive unit, comprising: 
a plurality of rings (e.g., 1, 2, 11, 12) comprising at least one outer ring (2, fig. 1) and at least one inner ring (1), wherein the at least one outer ring and 5the at least one inner ring are mounted rotatably relative to each other, and wherein the at least the outer ring (2) is configured to be in operative engagement with a first component (e.g. not shown, see para 28 describing that the coupling members may operate as a clutch would one skilled in the art would understand necessarily selectively connects to rotatable components to one another) of a drive unit of a vehicle and the at least one inner ring (1) is configured to be in operative engagement with a second component (not shown, see para 28 describing that the coupling members may operate as a clutch) of the drive unit of a vehicle; 
at least one first locking element (e.g. 41); and 
10at least one first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a, see fig. 15) wherein the at least one first locking element (41) is movably mounted (e.g. via 51 and pockets, see para 36) on one of at least the inner ring (e.g. 1) and is movable by the at least one first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a) in order to engage in a corresponding recess (e.g. 31) of the other of the at least one inner ring, wherein a rotationally fixed connection of the at least one outer ring or the at least one inner ring in at least a first direction of rotation is provided, and wherein at least one first displacement element (e.g. 11, 11c, 99a, 98a, 92a, 93a and 91a) comprises 
at least one first actuating element (11 and 11c, see fig. 15) that moves the at least first locking element (41) and that is provided by a first actuating ring (11), of the plurality of rings (e.g. 11, 12), arranged between the at least one outer ring (2) and the at least one inner ring (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dzafic by replacing the clutch unit of Dzafic with the entire clutch unit taught by Saka so that the speeds of the driving and driven members are nearly synchronous, and multiple mode of operations can be achieved with easy and gentle transition between its operational modes (see abstract of Saka) and the drive unit will be compact and cost effective. 
Regarding claim 13, Dzafic /Saka teaches the drive unit for a vehicle as modified according to claim 12, Saka  further teaches the drive unit comprising: the at least one inner ring (1) of the at least one clutch unit being arranged rotationally fixed to the housing unit (170 of Dzafic) of the differential gear (150 of Dzafic): and the at least one outer ring (2) of the at least one clutch unit being arranged rotationally fixed to the at least one drive wheel (122 of Dzafic).
Regarding claim 14, Dzafic /Saka teaches the drive unit for a vehicle as modified according to claim 12, Saka  further teaches at least one drive element at least one drive (e.g. 92a of Saka) of the at least one clutch unit is provided in the housing unit (e.g. 170, 140 of Dzafic; 170 and 140 are bolted together, see para 37) and the at least one drive element is connected to the at least one first actuating element (11c, see fig. 15 of Saka).
Regarding claim 15, Dzafic /Saka teaches the drive unit for a vehicle as modified according to claim 12, Dzafic further teaches the at least one drive wheel (122) at least partially encloses the housing unit (e.g. 170, 140).
Regarding claim 16, Dzafic /Saka teaches the drive unit for a vehicle as modified according to claim 12, Saka  further teaches
the drive unit comprising 
a first operating mode in which no torque is 20transmitted between the drive wheel and the housing unit (see para 47,fig. 8);
 or
 a second operating mode in which torque is transmitted between the at least one drive wheel and the housing unit in a first direction only . (see para 39, fig. 1); 
or 
a third mode of operation in which torque is transmitted in a second direction between the at least one drive wheel and the housing unit in a second direction 25only (see para 39, fig. 7); 
or 
a fourth mode of operation in which torque is transmitted in both directions between the at least one drive wheel and the housing unit (see para 42-43, fig. 4,5).
Regarding claim 17, Dzafic /Saka teaches the drive unit for a vehicle as modified according to claim 12, Dzafic  further teaches the at least one motor unit (111) and the at least one drive wheel (122) being operatively connected by means of a gear wheel unit (120).
Regarding claim 21, Dzafic /Saka teaches the drive unit for a vehicle as modified according to claim 20, Dzafic further teaches wherein the at least one inner ring of the at least one clutch unit (e.g. 1 of Saka) is rotationally fixed to the housing unit (170, fig. 3 of Dzafic ) of the differential gear (150); and the at least one outer ring of the at least one clutch unit (e.g. 2 of Saka) is rotationally fixed to the at least one drive wheel (122 via 130, fig. 3 of Dzafic).  (see para 49 of Dzafic)
Regarding claim 22, Dzafic /Saka teaches the drive unit for a vehicle as modified according to claim 20, Saka further teaches wherein at least one drive (e.g. 92a of Saka) of the at least one clutch unit being is provided in the housing unit (e.g. 170, 140 of Dzafic) and the at least one drive element is connected to the at least one first actuating element (11c, see fig. 15 of Saka )
Regarding claim 23, Dzafic /Saka teaches the drive unit for a vehicle as modified according to claim 20, Saka further teaches wherein the at least one second displacement element (e.g. 12, 12c, 99b, 98b, 92b, 93b and 91b)further comprises: at least one drive element (92b) and at least one return element (93b).

Remarks and Response
The claim amendments have alleviated the previous claim rejections on 112(b) of claims, specification rejection. Accordingly, these rejections have been withdrawn since the claims have been amended. However, the drawing objections on claims 1 and 12 have been partially maintained as the substitute drawing fig. 6 failed to point out the first and second displacement elements specifically and instead points to the entire clutch device including the inner and outer rings. Applicant’s argument filed on have been fully considered but they are not persuasive per the reason set forth below. 
Applicant contends that Kopich does not suggest the recited new feature of claim 1. While this argument is found persuasive, a new reference (Saka) has been applied that discloses the limitation, as appears above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record, MAGUIRE et al. (US 20090005212 A1) has been found to be the closest prior arts. 
Maguire teaches the clutch unit (30, fig. 4-6) wherein the steering or selector member plate (46) is comprising at least 15one ramp-shaped cross-section for moving the locking element (38) into the corresponding recess of a ring (e.g. 32, 72). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/12/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA PERVIN/Examiner, Art Unit 3655

/STACEY A FLUHART/Primary Examiner, Art Unit 3659